PER CURIAM.
DENIED. In 1998, this court warned Mr. Adkins about filing frivolous, successive pleadings. Adkins v. State, 729 So.2d 955 (Fla. 5th DCA 1998). Notwithstanding that warning, and in addition to his other post-conviction motions, he has now filed an untimely third Based upon his numerous and successive meritless pro se filings, we hold that Mr. Adkins is precluded from filing any additional pro se appeals, pleadings, motions or petitions per*1137taining to his conviction and sentence for Sexual Battery of a Child Under Twelve Years of Age in trial court Case No. 92-34004-CFAES, unless reviewed and signed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Mr. Adkins, as petitioner or appellant, any further pro se pleadings or filings which relate to that case. See Jackson v. Florida Dep’t of Corrections, 790 So.2d 398 (Fla. 2001); Vickson v. Singletary, 734 So.2d 376 (Fla.1999); Isley v. State, 652 So.2d 409, 410-11 (Fla. 5th DCA 1995); Carnes v. State, 781 So.2d 489 (Fla. 5th DCA 2001).
HARRIS, PETERSON, and PALMER, JJ., concur.